Foote, C.
— This is an action for damages caused by the carelessness of the driver of a street-car drawn by horses belonging to the defendant corporation, and a defect in the steps of the car, by means of which the plaintiff was thrown from it as she was attempting to alight therefrom, when it had stopped for her to get off.
The evidence showed, as we think, beyond any controversy, that the injury, which is very serious, was caused *322in this manner, viz.: The plaintiff, when the car stopped, placed one foot on the ground, and had the other still resting on the step, when the driver suddenly started the horse-car. The step was jerked from under her foot, planted thereon, and she was precipitated violently to the ground, and her hip severely injured.
The evidence is ample to show both the carelessness of the corporation in having such a defective step on its car, and the gross negligence of the driver of the car in starting it just as the passenger, the plaintiff, was stepping from it.
The only matter about which there is really any serious question in the case is the instruction, which reads thus: “ If you believe from the evidence that at the time of the accident the plaintiff was guilty of negligence upon her part that contributed to produce the injuries, and you also believe from the evidence that the defendant was guil.ty of gross negligence, and that such gross negligence caused the injuries complained of, then the court instructs you that the defendant is liable, notwithstanding the contributory negligence of the plaintiff.”
The instruction could work no injury to the defendant, for the reason that there is no evidence tending to show any negligence on the part of the plaintiff.
She was proceeding, after due warning to the driver where to stop, and when he had stopped the car, to get off. While so doing, standing upon one foot on a defective step, and attempting to plant the other foot firmly on the ground, having no reason whatever to suppose but that her right to have time to get off would be allowed her, she is suddenly hurled to the earth, by the starting of the car jerking the step from under her foot resting thereon, and seriously injured. A more careless proceeding on the part of the employee of the corporation defendant can hardly be imagined.
No prejudicial error is perceived in the record, and we advise that the judgment and order he affirmed.
*323Van cliff, 0., and Belcher, C., concurred.
The Court.
— For the reasons given in the foregoing opinion, the judgment and order are affirmed.
Hearing in Bank denied.